Exhibit 10.14

 

 

 





STELLAR BIOTECHNOLOGIES, INC.
(the “Company”)

 

ADVANCE NOTICE POLICY
(Initially adopted by the Board of Directors on October 31, 2013)

 

 

 

INTRODUCTION

 

The Company is committed to: (i) facilitating an orderly and efficient annual
general or, where the need arises, special meeting, process; (ii) ensuring that
all shareholders receive adequate notice of the director nominations and
sufficient information with respect to all nominees; and (iii) allowing
shareholders to register an informed vote.

 

The purpose of this Advance Notice Policy (the “Policy”) is to provide
shareholders, directors and management of the Company with direction on the
nomination of directors. This Policy is the framework by which the Company seeks
to fix a deadline by which holders of record of common shares of the Company
must submit director nominations to the Company prior to any annual or special
meeting of shareholders and sets forth the information that a shareholder must
include in the notice to the Company for the notice to be in proper written
form.

 

It is the position of the Company that this Policy is beneficial to shareholders
and other stakeholders. This policy will be subject to an annual review, and
will reflect changes as required by securities regulatory agencies or stock
exchanges, or so as to meet industry standards.

 

NOMINATION OF DIRECTORS

 

1. Subject only to the Business Corporations Act (British Columbia) (the “BCA”),
only persons who are nominated in accordance with the following procedures shall
be eligible for election as directors of the Company. Nominations of persons for
election to the board of directors of the Company (the “Board”) may be made at
any annual meeting of shareholders, or at any special meeting of shareholders
(but only if the election of directors is a matter specified in the notice of
meeting given by or at the direction of the person calling such special
meeting):

 

(a) by or at the direction of the Board or an authorized officer of the Company,
including pursuant to a notice of meeting;

 

(b) by or at the direction or request of one or more shareholders pursuant to a
proposal made in accordance with the provisions of the BCA or a requisition of
the shareholders made in accordance with the provisions of the BCA; or

 

(c) by any person (a “Nominating Shareholder”):

 

(i) who, at the close of business on the date of the giving of the notice
provided for below in this Policy and on the record date for notice of such
meeting, is entered in the securities register as a holder of one or more shares
carrying the right to vote at such meeting or who beneficially owns shares that
are entitled to be voted at such meeting; and

 

(ii) who complies with the notice procedures set forth below in this Policy.

 



 

 

 

2. In addition to any other applicable requirements, for a nomination to be made
by a Nominating Shareholder, such person must have given (i) timely notice
thereof in proper written form to the Corporate Secretary of the Company at the
principal executive offices of the Company in accordance with this Policy and
(ii) the representation and agreement with respect to each candidate for
nomination as required by, and within the time period specified in §5 of this
Policy.

 

3. To be timely under §2(i) of this Policy, a Nominating Shareholder’s notice to
the Corporate Secretary of the Company must be made:

 

(a) in the case of an annual meeting of shareholders, not less than 30 nor more
than 65 days prior to the date of the annual meeting of shareholders; provided,
however, that in the event that the annual meeting of shareholders is called for
a date that is less than 40 days after the date (the “Notice Date”) on which the
first public announcement of the date of the annual meeting was made, notice by
the Nominating Shareholder may be made not later than the tenth (10th) day
following the Notice Date; and

 

(b) in the case of a special meeting (which is not also an annual meeting) of
shareholders called for the purpose of electing directors (whether or not called
for other purposes), not later than the fifteenth (15th) day following the day
on which the first public announcement of the date of the special meeting of
shareholders was made.

 

Notwithstanding the foregoing, the Board may, in its sole discretion, waive any
requirement in this §3.

 

4. To be in proper written form, a Nominating Shareholder’s notice to the
Corporate Secretary of the Company, under §2(i) of this Policy must set forth:

 

(a) as to each person whom the Nominating Shareholder proposes to nominate for
election as a Director:

 

(i) the name, age, business address and residence address of the person;

 

(ii) the principal occupation or employment of the person;

 

(iii) the class or series and number of shares in the capital of the Company
which are controlled or which are owned beneficially or of record by the person
as of the record date for the Meeting of Shareholders (if such date shall then
have been made publicly available and shall have occurred) and as of the date of
such notice;

 

(iv) a statement as to whether such person would be “independent” of the Company
(within the meaning of sections 1.4 and 1.5 of National Instrument 52-110 –
Audit Committees of the Canadian Securities Administrators, as such provisions
may be amended from time to time) if elected as a Director at such meeting and
the reasons and basis for such determination; and

 

(v) any other information relating to the person that would be required to be
disclosed in a dissident’s proxy circular in connection with solicitations of
proxies for election of directors pursuant to the BCA and Applicable Securities
Laws (as defined below); and

 

(b) as to the Nominating Shareholder giving the notice:

 

(i) any information relating to such Nominating Shareholder that would be
required to be made in a dissident’s proxy circular in connection with
solicitations of proxies for election of directors pursuant to the BCA and
Applicable Securities Laws, and

 



 

 

 

(ii) the class or series and number of shares in the capital of the Company
which are controlled or which are owned beneficially or of record by the
Nominating Shareholder as of the record date for the Meeting of Shareholders (if
such date shall then have been made publicly available and shall have occurred)
and as of the date of such notice.

 

5. To be eligible to be a candidate for election as a director of the Company
and to be duly nominated, a candidate must be nominated in the manner prescribed
in this Policy and the candidate for nomination, whether nominated by the Board
or otherwise, must have previously delivered to the Corporate Secretary of the
Company at the principal executive offices of the Company, not less than 5 days
prior to the date of the Meeting of Shareholders, a written representation and
agreement (in form provided by the Company) that such candidate for nomination,
if elected as a director of the Company, will comply with all applicable
corporate governance, conflict of interest, confidentiality, share ownership,
majority voting and insider trading policies and other policies and guidelines
of the Company applicable to directors and in effect during such person’s term
in office as a director (and, if requested by any candidate for nomination, the
Corporate Secretary of the Company shall provide to such candidate for
nomination all such policies and guidelines then in effect).

 

6. No person shall be eligible for election as a director of the Company unless
nominated in accordance with the provisions of this Policy; provided, however,
that nothing in this Policy shall be deemed to preclude discussion by a
shareholder (as distinct from nominating directors) at a meeting of shareholders
of any matter in respect of which it would have been entitled to submit a
proposal pursuant to the provisions of the BCA. The chair of the meeting shall
have the power and duty to determine whether a nomination was made in accordance
with the procedures set forth in the foregoing provisions and, if any proposed
nomination is not in compliance with such foregoing provisions, to declare that
such defective nomination shall be disregarded.

 

7. For purposes of this Policy:

 

(a) “Affiliate”, when used to indicate a relationship with a person, shall mean
a person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such specified
person;

 

(b) “Applicable Securities Laws” means the Securities Act (British Columbia) and
the equivalent legislation in the other provinces and in the territories of
Canada, as amended from time to time, the rules, regulations and forms made or
promulgated under any such statute and the published national instruments,
multilateral instruments, policies, bulletins and notices of the securities
commissions and similar regulatory authorities of each of the applicable
provinces and territories of Canada;

 

(c) “Associate”, when used to indicate a relationship with a specified person,
shall mean (A) any corporation or trust of which such person owns beneficially,
directly or indirectly, voting securities carrying more than 10% of the voting
rights attached to all voting securities of such corporation or trust for the
time being outstanding, (B) any partner of that person, (C) any trust or estate
in which such person has a substantial beneficial interest or as to which such
person serves as trustee or in a similar capacity, (D) a spouse of such
specified person, (E) any person of either sex with whom such specified person
is living in conjugal relationship outside marriage or (F) any relative of such
specified person or of a person mentioned in clauses (D) or (E) of this
definition if that relative has the same residence as the specified person;

 

(d) “Derivatives Contract” shall mean a contract between two parties (the
“Receiving Party” and the “Counterparty”) that is designed to expose the
Receiving Party to economic benefits and risks that correspond substantially to
the ownership by the Receiving Party of a number of shares in the capital of the
Company or securities convertible into such shares specified or referenced in
such contract (the number corresponding to such economic benefits and risks, the
“Notional Securities”), regardless of whether obligations under such contract
are required or permitted to be settled through the delivery of cash, shares in
the capital of the Company or securities convertible into such shares or other
property, without regard to any short position under the same or any other
Derivatives Contract. For the avoidance of doubt, interests in broad-based index
options, broad-based index futures and broad-based publicly traded market
baskets of stocks approved for trading by the appropriate governmental authority
shall not be deemed to be Derivatives Contracts;

 



 

 

 

(e) “Meeting of Shareholders” shall mean such annual shareholders meeting or
special shareholders meeting, whether general or not, at which one or more
persons are nominated for election to the Board by a Nominating Shareholder;

 

(f) “owned beneficially” or “owns beneficially” means, in connection with the
ownership of shares in the capital of the Company by a person, (A) any such
shares as to which such person or any of such person’s Affiliates or Associates
owns at law or in equity, or has the right to acquire or become the owner at law
or in equity, where such right is exercisable immediately or after the passage
of time and whether or not on condition or the happening of any contingency or
the making of any payment, upon the exercise of any conversion right, exchange
right or purchase right attaching to any securities, or pursuant to any
agreement, arrangement, pledge or understanding whether or not in writing; (B)
any such shares as to which such person or any of such person’s Affiliates or
Associates has the right to vote, or the right to direct the voting, where such
right is exercisable immediately or after the passage of time and whether or not
on condition or the happening of any contingency or the making of any payment,
pursuant to any agreement, arrangement, pledge or understanding whether or not
in writing; (C) any such shares which are beneficially owned, directly or
indirectly, by a Counterparty (or any of such Counterparty’s Affiliates or
Associates) under any Derivatives Contract (without regard to any short or
similar position under the same or any other Derivatives Contract) to which such
person or any of such person’s Affiliates or Associates is a Receiving Party;
provided, however that the number of shares that a person owns beneficially
pursuant to this clause (C) in connection with a particular Derivatives Contract
shall not exceed the number of Notional Securities with respect to such
Derivatives Contract; provided, further, that the number of securities owned
beneficially by each Counterparty (including their respective Affiliates and
Associates) under a Derivatives Contract shall for purposes of this clause be
deemed to include all securities that are owned beneficially, directly or
indirectly, by any other Counterparty (or any of such other Counterparty’s
Affiliates or Associates) under any Derivatives Contract to which such first
Counterparty (or any of such first Counterparty’s Affiliates or Associates) is a
Receiving Party and this proviso shall be applied to successive Counterparties
as appropriate; and (D) any such shares which are owned beneficially within the
meaning of this definition by any other person with whom such person is acting
jointly or in concert with respect to the Company or any of its securities;

 

(g) “public announcement” shall mean disclosure in a press release reported by a
national news service in Canada, or in a document publicly filed by the Company
or its agents under its profile on the System of Electronic Document Analysis
and Retrieval at www.sedar.com; and

 

(h) the symbol § followed by a number or some combination of numbers and letters
refers to the section, paragraph or subparagraph of this Policy so designated.

 

8. Notwithstanding any other provision to this Policy, notice or any delivery
given to the Corporate Secretary of the Company pursuant to this Policy may only
be given by personal delivery, facsimile transmission or by email (provided that
the Corporate Secretary of the Company has stipulated an email address for
purposes of this notice, at such email address as stipulated from time to time),
and shall be deemed to have been given and made only at the time it is served by
personal delivery, email (at the address as aforesaid) or sent by facsimile
transmission (provided that receipt of confirmation of such transmission has
been received) to the Corporate Secretary at the address of the principal
executive offices of the Company; provided that if such delivery or electronic
communication is made on a day which is a not a business day or later than 5:00
p.m. (Vancouver time) on a day which is a business day, then such delivery or
electronic communication shall be deemed to have been made on the subsequent day
that is a business day.

 



 

 

 

9. In no event shall any adjournment or postponement of a Meeting of
Shareholders or the announcement thereof commence a new time period for the
giving of a Nominating Shareholder’s notice as described in §3 of this Policy or
the delivery of a representation and agreement as described in §5 of this
Policy.

 

CURRENCY

 

This Policy was last revised and approved by the Board on October 31, 2013.

 

 

 



 

 



 

 